Citation Nr: 0836758	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  00-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of fracture to the right mandible with 
removal of teeth, claimed to have resulted from treatment at 
a Department of Veterans Affairs Medical Center (VAMC) in 
March 1994.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from November 1958 to November 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2001, the veteran testified before a Decision 
Review Officer (DRO) at a personal hearing at the RO.  A 
transcript is associated with the claims file.  

This claim was previously before the Board in April 2007, at 
which time the Board remanded the claim for additional 
development.  The claim is now before the Board for final 
appellate consideration.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has an additional 
disability, to include pain, which was caused by dental 
treatment provided at the VAMC in Temple, Texas, in March 
1994, or that VA's actions constituted carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or that the veteran has an 
additional disability which was the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of fracture to 
the right mandible with removal of teeth, claimed to have 
resulted from treatment at the Department of Veterans Affairs 
Medical Center in Temple, Texas, in March 1994, have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.154, 3.358, 3.361 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
the veteran has been provided proper notice and subsequent VA 
process.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in March 2001, May 2005, and April 2007, which 
fully addressed all required notice elements.  The letters 
informed the veteran of what evidence was required to 
substantiate his claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  The Board 
also notes that the April 2007 letter also informed the 
veteran of how disability ratings and effective dates are 
assigned.  See Dingess, supra.  Thus, the Board concludes 
that all required notice has been given to the veteran.  

As to subsequent VA process, the Board notes the RO has 
provided the veteran with a February 2000 SOC and SSOCs dated 
in October 2001, October 2006, and November 2007, which 
provided him with additional days to submit evidence in 
support of his claim.  The veteran was also given an 
opportunity to testify before a DRO at an RO hearing in May 
2001.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and that he has 
been provided proper VA process.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 1993 to 2006, as 
well as medical opinions relating to the medical treatment at 
issue in this case.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes this claim was previously 
remanded in order for the RO to obtain records relating to 
the medical treatment at issue in this case.  The Board 
requested that the RO obtain treatment records relating to 
the March 1994 tooth extraction, as the evidentiary record 
contained records dated prior to and after the extraction, 
and which included a description of what took place during 
the extraction.  The RO requested records from the Texas 
VAMC, as we requested, and the records received are dated 
from December 1993 to December 2006.  However, the records 
received do not include any additional clinical records which 
contain additional details about the tooth extraction.  
Review of the record shows the RO attempted numerous times to 
obtain the records requested by the Board, but it appears 
they are no longer available.  Therefore, the Board finds VA 
has satisfied its duty in securing all obtainable evidence.  
The Board finds no prejudice to the veteran in proceeding 
with the present decision without the requested records, 
because the records associated with the claims file provide 
adequate details about the March 1994 extraction and the 
condition of the veteran's teeth before and after.  

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008), as amended 
in 1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  
38 C.F.R. § 3.361(a) (2008).


To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

The Board notes, for information and clarification, that, for 
a period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2006) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, as noted above, the current 
version of 38 U.S.C.A. § 1151 requires that, for claims filed 
on or after October 1, 1997, the claimed additional 
disability must have been "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.

In this case, the veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in May 1998.  Therefore, under the 
statute and the new regulation, the veteran's claim must be 
adjudicated under the current version of section 1151.  That 
is, even if there is an additional disability which is the 
result of VA care, the standard is to preclude compensation 
if the evidence does not establish negligence or other fault 
on the part of VA, or of an event not reasonably foreseeable.

III.  Facts and Analysis

Turning to the merits of the veteran's claim under 38 
U.S.C.A. § 1151, the law, as noted above, provides that 
compensation may be awarded in the same manner as if the 
additional disability is service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Thus, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).

Moreover, and also consistent with the service-connection 
analogy, since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
some type of injury or disability due to VA medical care, but 
"must still submit sufficient evidence of a causal nexus 
between that . . . event and his or her current disability . 
. . to be ultimately successful on the merits of the claim."  
See Wade v. West, 11 Vet. App. 302, 305 (1998).

The veteran has asserted that compensation pursuant to 38 
U.S.C.A. § 1151 is warranted because he currently has 
residual pain resulting from a fracture of the right mandible 
that occurred while teeth were being extracted in early March 
1994 at the Temple, Texas, VAMC.  

Review of the evidence reveals that the veteran was referred 
to the dental clinic on March 2, 1994, to have his remaining 
maxillary and mandibular teeth extracted.  During the 
extraction, radiographic evidence showed that tooth #32 was 
deeply impacted horizontally with inferior alveolar nerve 
involvement, and the tooth was elected to be removed.  While 
the VA provider was extracting tooth #32, a snap was heard, 
which was found to indicate a fracture of the right mandible.  
The veteran was subsequently hospitalized from March 22 to 
March 28, 1994, in order to repair the fractured mandible.  
Treatment records show that, after repair of the facture, the 
veteran's mandible was satisfactorily aligned.  By the time 
he was discharged from the hospital, the veteran was no 
longer complaining of pain or swelling associated with the 
fracture repair.  There are no subsequent subjective 
complaints or objective evidence of problems related to the 
mandible fracture shown in the record until the veteran filed 
his claim for section 1151 benefits in May 1998, when he 
reported that he is experiencing pain in his lower gum which 
he believes is a residual condition of the fractured right 
mandible.  See May 2005 written statement from veteran.  

In April 2006, the veteran underwent VA examination.  He 
reported his medical history of suffering a jaw fracture in 
1994 during dental surgery.  He reported that he currently 
had pain in the right temporomandibular joint (TM joint) 
which was episodic and reached an intensity level of 8 on a 
scale of 1-to-10.  The VA physician examined the veteran and 
X-rays were conducted, which revealed no pertinent 
abnormalities.  After examining the veteran, the VA examiner 
stated the opinion that the fracture of the right mandible is 
"least likely as not" to be the cause of the veteran's 
current problems.  The April 2006 examiner noted the veteran 
had normal range of motion of the jaw, with no additional 
bone loss.  He stated, however, that the veteran's pain may 
be associated with early onset of some osteoarthritis on the 
right side (i.e., at the TM joint), although osteoarthritis 
could not be documented by X-ray at that time.  The examiner 
could not provide an opinion as to any negligence of lack of 
proper skill during the mandible fracture repair without 
resorting to speculation.  See August 2006 Addendum.  

In September 2006, the veteran's claims file was referred to 
another VA physician in order to obtain an opinion which 
specifically addressed whether the veteran has any current 
residual condition due to the right mandible fracture and, if 
so, whether any residual condition was caused by negligence.  
After reviewing the claims file and discussing the case with 
the April 2006 VA examiner, Dr. G.A.S. stated that no 
disability or residual condition of the prior right mandible 
fracture was found on examination or radiographs.  He also 
reiterated the conclusion of the April 2006 VA examiner, that 
the veteran's current symptoms are not likely to be related 
to the 1994 tooth extraction procedure.  Because Dr. G.A.S. 
did not find any residual disability of the right mandible 
fracture, he did not provide an opinion as to any potential 
negligence involved.  

In April 2007, the Board requested the RO obtain an 
additional opinion which would address whether the veteran's 
current osteoarthritis is related to the right mandible 
fracture and, if so, whether VA was negligent in furnishing 
the dental treatment.  

In May 2007, Dr. G.A.S. reviewed the claims file in detail 
and discussed the case with the April 2006 VA examiner for a 
second time.  Dr. G.A.S. stated that, after reviewing all 
available data, he concluded there are no currently 
identifiable residuals of the 1994 mandibular fracture and 
again reiterated the findings of the April 2006 VA examiner, 
that the veteran's current symptoms are likely representative 
of some early degenerative joint disease of the TM joint.  
Dr. G.A.S. noted that degenerative joint disease had not been 
confirmed by X-ray, but he stated that, in any event, 
degenerative joint disease is a degenerative, age-related, 
constitutional condition which is not related to a mandibular 
fracture.  In making this finding, Dr. G.A.S. noted there is 
no residual misalignment, bone loss, or malocclusion evident 
as a residual condition of the fracture, which he also noted 
was shown by the records to have healed without incident or 
sequelae.  Dr. G.A.S. also pointed out that the mandibular 
fracture site is not anatomically related to the TM joint, 
where the veteran reports he experiences pain.  As a result, 
Dr. G.A. S. opined that no residuals of the mandibular 
fracture were found.  

Based on the foregoing, the Board finds the veteran has not 
presented competent medical evidence to support his claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
Specifically, there is no competent medical evidence of 
record which shows the veteran has a residual disability due 
to the 1994 right mandible fracture.  As noted, the veteran 
has asserted that he suffers pain in his lower jaw; however, 
no medical professional has ever related the veteran's pain 
to the previous right mandible fracture.  Instead, the record 
contains competent and probative medical evidence which 
attributes the veteran's pain to degenerative joint disease 
of the TM joint, which a medical professional has stated is 
not related to the mandibular fracture.  See May 2007 VA 
opinion from Dr. G.A.S.  

The Board notes that degenerative joint disease has not been 
confirmed by X-ray evidence; however, we find it highly 
probative that two physicians, one of whom examined the 
veteran, reviewed the claims file and provided a professional 
medical determination that it is likely the veteran's pain is 
related to the early onset of osteoarthritis, which is also 
unrelated to the previous mandible fracture.  See April 2006 
VA examination report; see also May 2007 VA opinion from Dr. 
G.A.S.  

The only evidence of record which attributes the veteran's 
pain to the 1994 right mandible fracture consists of the 
veteran's own statements.  However, there is no indication 
that the veteran is competent to testimony on matters 
requiring medical knowledge, such as medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, he was asked to submit evidence in support of his 
claim and yet, there is no medical evidence of record which 
attributes his pain and/or degenerative joint disease to the 
1994 right mandible fracture.  Therefore, the Board finds 
that the competent and probative evidence of record 
preponderates against a finding that the veteran has an 
additional disability as a result of the 1994 right mandible 
fracture.  

Because there is no competent medical evidence of additional 
disability that resulted from the dental treatment provided 
by VA in 1994, the Board's analysis could end here.  See 
Jimison, supra.  However, even if the Board were to assume, 
for the purpose of the present decision, that the veteran's 
pain does manifest an additional disability due to the 1994 
right mandible fracture, review of the record reveals there 
is no competent medical evidence of record which establishes 
that the veteran's pain is due to negligence, carelessness, 
or lack of skill in furnishing the 1994 dental treatment.

It is significant that there is no evidence in the record 
showing that VA personnel, in conducting the 1994 dental 
treatment, exhibited carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault.  Nor 
is there any evidence or contention that the 1994 dental 
treatment involved any unforeseen event, or that it was 
nonconsensual.  In his May 2007 opinion, Dr. G.A.S. stated 
that the records do not indicate any instance of fault or 
lack of care or concern by VA personnel during the 1994 
extraction.  Dr. G.A.S. stated that a mandibular fracture of 
this nature is a potential adverse outcome, which is seen in 
this procedure at times and is related to the underlying 
pathological condition.  Dr. G.A.S. stated that the fracture 
could not have been foreseen, but neither is this bad outcome 
indicative of improper care or procedure during the 
extraction.  He explained that a fractured mandible is a 
potential occurrence of the procedure itself and the 
underlying condition of the tooth, gum, and bone disease.  
There is no competent evidence of record which suggests that 
the veteran has any residual condition, to include pain, that 
is due to negligence on the part of VA in furnishing the 1994 
dental treatment.  

In any event, as noted above, medical professionals have 
attributed the veteran's pain to unassociated degenerative 
joint disease of the TM joint.  See VA opinions dated in 
April 2006 and May 2007.  There is no opposing medical 
opinion evidence of record which establishes that the 
veteran's pain was actually caused by the 1994 mandible 
fracture.  In this regard, treatment records show that, 
before the veteran was released from the hospital following 
the fracture repair, he was no longer complaining of pain or 
swelling in his jaw, and there are no other subsequent 
medical records which show any subjective complaints of pain 
associated with the previous mandible fracture.  As a result, 
without competent medical evidence of record establishing 
that the veteran's pain was actually caused by the March 1994 
right mandible fracture, the veteran's claim must be denied.  
In this regard, see 38 C.F.R. § 3.358(c)(1) (2008).  
Therefore, the Board finds a lack of probative evidence to 
warrant a grant of the veteran's claim.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application, and he is not entitled to 
compensation under 38 U.S.C.A. § 1151.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990)




ORDER

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for residuals of fracture to the right mandible with 
removal of teeth, claimed to have resulted from treatment at 
a Department of Veterans Affairs Medical Center in March 
1994, is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


